DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8 and 19, drawn to a zoom lens with a positive non-moving front unit including three positive lenses, and three or four moving lens units, a stop, and one or two rear lens units where the one closest to the object side does not move, the zoom lens also satisfying 1.0 <Ea/Ep<2.5 and 0.4 <β <1.5 classified in G02B15/1451.
II. Claims 9-18 and 20, drawn to a zoom lens with a positive non-moving front unit including a negative, positive, positive sub-unit, where the second subunit moves for focusing, two to four moving lens units, one or two rear lens units, and a stop on the object side of the rear lens units or within one of the rear lens units also satisfying 2.4 <ft.f1<5.0 and -6.0<f1/fn<-2.0 classified in G02B15/1441.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, with the structure of the first lens group, number of moving lens groups, location of the stop, focus ability, and conditional expressions satisfied; the inventions are mutually exclusive and not obvious variants either for the same reasons as above.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
The specification discloses the following patentably distinct species: 
In FIG. 1, the zoom lens according to Embodiment 1 includes, in order from the object side, a first lens unit L1 having a positive refractive power, in which the entire lens unit or a part of the lens unit is moved in an optical axis direction to exert a focusing action. The zoom lens further includes a second lens unit L2 having a negative refractive power for zooming, which is configured to move from the object side to the image side for zooming from the wide-angle end to the telephoto end. The zoom lens further includes a third lens unit L3 having a positive refractive power and a fourth lens unit L4 having a positive refractive power for zooming, which are configured to move from the image side to the object side for zooming from the wide-angle end to the telephoto end. In Embodiment 1, the second lens unit L2, the third lens unit L3, and the fourth lens unit L4 form a zooming system. The zoom lens further includes a fifth lens unit L5 having a positive refractive power, which has an image forming action. An aperture stop SP is arranged between the fourth lens unit L4 and the fifth lens unit L5.
In FIG. 3, the zoom lens according to Embodiment 2 includes, in order from the object side, a first lens unit L1 having a positive refractive power, in which the entire lens unit or a part of the lens unit is moved in an optical axis direction to exert a focusing action. The zoom lens further includes a second lens unit L2 having a negative refractive power for zooming, which is configured to move from the object side to the image side for zooming from the wide-angle end to the telephoto end. The zoom lens further includes a third lens unit L3 having a positive refractive power and a fourth lens unit L4 having a  positive refractive power for zooming, which are configured to move from the image side to the object side for zooming from the wide-angle end to the telephoto end. In Embodiment 2, the second lens unit L2, the third lens unit L3, and the fourth lens unit L4 form a zooming system. The zoom lens further includes a fifth lens unit L5 having a positive refractive power, which has an image forming action. An aperture stop SP is arranged between the fourth lens unit L4 and the fifth lens unit L5. 
In FIG. 5, the zoom lens according to Embodiment 3 includes, in order from the object side, a first lens unit L1 having a positive refractive power, in which the entire lens unit or a part of the lens unit is moved in an optical axis direction to exert a focusing action. The zoom lens further includes a second lens unit L2 having a negative refractive power for zooming, which is configured to move from the object side to the image side for zooming from the wide-angle end to the telephoto end. The zoom lens further includes a third lens unit L3 having a positive refractive power and a fourth lens unit L4 having a positive refractive power for zooming, which are configured to move from the image side to the object side for zooming from the wide-angle end to the telephoto end. In Embodiment 3, the second lens unit L2, the third lens unit L3, and the fourth lens unit L4 form a zooming system. The zoom lens further includes a fifth lens unit L5 having a positive refractive power, which has an image forming action. An aperture stop SP is arranged between the fourth lens unit L4 and the fifth lens unit L5.
In FIG. 7, the zoom lens according to Embodiment 4 includes, in order from the object side, a first lens unit L1 having a positive refractive power, in which the entire lens unit or a part of the lens unit is moved in an optical axis direction to exert a focusing action. The zoom lens further includes a second lens unit L2 having a negative refractive power for zooming, which is configured to move from the object side to the image side for zooming from the wide-angle end to the telephoto end. The zoom lens further includes a third lens unit L3 having a positive refractive power and a fourth lens unit L4 having a positive refractive power for zooming, which are configured to move from the image side to the object side for zooming from the wide-angle end to the telephoto end. The zoom lens further includes a fifth lens unit L5 having a negative refractive power. An aperture stop SP is arranged between the fourth lens unit L4 and the fifth lens unit L5. The zoom lens further includes a sixth lens unit L6 having a positive refractive power for zooming, which is configured to move on the optical axis along with zooming. In Embodiment 4, the second lens unit L2, the third lens unit L3, the fourth lens unit L4, and the sixth lens unit L6 form a zooming system.
In FIG. 9, the zoom lens according to Embodiment 5 includes, in order from the object side, a first lens unit L1 having a positive refractive power, in which the entire lens unit or a part of the lens unit is moved in an optical axis direction to exert a focusing action. The zoom lens further includes a second lens unit L2 having a negative refractive power and a third lens unit L3 having a negative refractive power for zooming, which are configured to move from the object side to the image side for zooming from the wide- angle end to the telephoto end. The zoom lens further includes a fourth lens unit L4 having a positive refractive power and a fifth lens unit L5 having a positive refractive power for zooming, which are configured to move from the image side to the object side for zooming from the wide-angle end to the telephoto end. In Embodiment 5, the second lens unit L2, the third lens unit L3, the fourth lens unit L4, and the fifth lens unit L5 form a zooming system. The zoom lens further includes a sixth lens unit L6 having a positive refractive power, which has an image forming action. An aperture stop SP is arranged between the fifth lens unit L5 and the sixth lens unit L6.
In FIG. 11, the zoom lens according to Embodiment 6 includes, in order from the object side, a first lens unit L1 having a positive refractive power, in which the entire  lens unit or a part of the lens unit is moved in an optical axis direction to exert a focusing action. The zoom lens further includes a second lens unit L2 having a negative refractive power for zooming, which is configured to move from the object side to the image side for zooming from the wide-angle end to the telephoto end. The zoom lens further includes a third lens unit L3 having a positive refractive power and a fourth lens unit L4 having a positive refractive power for zooming, which are configured to move from the image side to the object side for zooming from the wide-angle end to the telephoto end. The zoom lens further includes a fifth lens unit L5 having a negative refractive power. The zoom lens further includes a sixth lens unit L6 having a positive refractive power for magnification varying, which is configured to move on the optical axis along with zooming. In Embodiment 6, the second lens unit L2, the third lens unit L3, the fourth lens unit L4, and the sixth lens unit L6 form a zooming system. An aperture stop SP is arranged between the fourth lens unit L4 and the fifth lens unit L5. In Embodiment 6, the moving lens units correspond to the third lens unit L3 and the fourth lens unit L4, the rear lens unit corresponds to the fifth lens unit L5 and the sixth lens unit L6, the rear positive lens unit corresponds to the fourth lens unit L4, and the front negative lens unit corresponds to the second lens unit.
In FIG. 13, the zoom lens according to Embodiment 7 includes, in order from the object side, a first lens unit L1 having a positive refractive power for focusing. The zoom lens also includes a second lens unit L2 having a negative refractive power for zooming, which is configured to move toward the image side for zooming from the wide-angle end to the telephoto end, and a third lens unit L3 having a positive refractive power, which is configured to move toward the object side for zooming. The zoom lens further includes a fourth lens unit L4 having a positive refractive power, which is configured to move non-linearly on the optical axis along with the movements of the second lens unit L2 and the third lens unit L3 to correct image plane variation accompanying zooming. The zoom lens further includes a fifth lens unit L5, which is configured not to move for zooming and is configured to exert an image forming action. In Embodiment 7, the moving lens units correspond to the third lens unit L3 and the fourth lens unit L4, the rear lens unit corresponds to the fifth lens unit L5, the rear positive lens unit corresponds to the fourth lens unit L4, and the front negative lens unit corresponds to the second lens unit. The arrows shown in the lower part of each cross-sectional view of the zoom lens schematically show movements of lens units during zooming from the wide-angle end to the telephoto end. In Embodiment 7, the second lens unit L2, the third lens unit L3, and the fourth lens unit L4 form a zooming system. An aperture stop SP is arranged between the fourth lens unit L4 and the fifth lens unit L5. Further, the aperture stop is configured not  to move in the optical axis direction for zooming.
In FIG. 15, the zoom lens includes, in order from the object side, a first lens unit L1 having a positive refractive power for focusing. The zoom lens also includes a second lens unit L2 having a negative refractive power for zooming, which is configured to move toward the image side for zooming from the wide-angle end to the telephoto end, and a third lens unit L3 having a positive refractive power, which is configured to move toward the object side for zooming. The zoom lens further includes a fourth lens unit L4 having a positive refractive power, which is configured to move non-linearly on the optical axis along with the movements of the second lens unit L2 and the third lens unit L3 to correct image plane variation accompanying zooming. The zoom lens further includes a fifth lens unit L5, which is configured not to move for zooming and is configured to exert an image forming action. In Embodiment 8, the moving lens units correspond to the third lens unit L3 and the fourth lens unit L4, the rear lens unit  corresponds to the fifth lens unit L5, the rear positive lens unit corresponds to the fourth lens unit L4, and the front negative lens unit corresponds to the second lens unit. In Embodiment 8, the second lens unit L2, the third lens unit L3, and the fourth lens unit L4 form a zooming system. An aperture stop SP is arranged between the fourth lens unit L4 and the fifth lens unit L5. Further, the aperture stop is configured not to move in the optical axis direction for zooming.
In FIG. 17, the zoom lens includes, in order from the object side, a first lens unit L1 having a positive refractive power for focusing. The zoom lens also includes a second lens unit L2 having a negative refractive power for zooming, which is configured to move toward the image side for zooming from the wide-angle end to the telephoto end, and a third lens unit L3 having a positive refractive power, which is configured to move toward the object side for zooming. The zoom lens further includes a fourth lens unit L4 having a positive refractive power, which is configured to move non-linearly on the optical axis along with the movements of the second lens unit L2 and the third lens unit L3 to correct image plane variation accompanying zooming. The zoom lens further includes a fifth lens unit L5, which is configured not to move for zooming and is configured to exert an image forming action. In Embodiment 9, the moving lens units correspond to the third lens unit L3 and the fourth lens unit L4, the rear lens unit corresponds to the fifth lens unit L5, the rear positive lens unit corresponds to the fourth lens unit L4, and the front negative lens unit corresponds to the second lens unit. In Embodiment 9, the second lens unit L2, the third lens unit L3, and the fourth lens unit L4 form a zooming system. An aperture stop SP is arranged between the fourth lens unit L4 and the fifth lens unit L5. Further, the aperture stop is configured not to move in the optical axis direction for zooming.
In FIG. 19, the zoom lens includes, in order from the object side, a first lens unit L1 having a positive refractive power for focusing. The zoom lens also includes a second lens unit L2 having a negative refractive power for zooming, which is configured to move toward the image side for zooming from the wide-angle end to the telephoto end, and a third lens unit L3 having a positive refractive power, which is configured to move non-linearly on the optical axis along with the movement of the second lens unit L2 to correct image plane variation accompanying zooming. The zoom lens further includes a fourth lens unit L4, which is configured not to move for zooming, and is configured to exert an image forming action. In Embodiment 10, the moving lens units correspond to the third lens unit L3, the rear lens unit corresponds to the fourth lens unit L4, the rear positive lens unit corresponds to the third lens unit L3, and the front negative lens unit corresponds to the second lens unit. In Embodiment 10, the second lens unit L2 and the third lens unit L3 form a zooming system. An aperture stop SP is arranged between the third lens unit L3 and the fourth lens unit L4. Further, the aperture stop is configured not to move in the optical axis direction for zooming.
In FIG. 21, the zoom lens includes, in order from the object side, a first lens unit L1 having a positive refractive power for focusing. The zoom lens also includes a second lens unit L2 having a positive refractive power, which is configured to move  toward the image side for zooming from the wide-angle end to the telephoto end, a third lens unit L3 having a negative refractive power for zooming, which is configured to move toward the image side for zooming, and a fourth lens unit L4 having a positive refractive power, which is configured to move toward the object side for zooming. The zoom lens further includes a fifth lens unit L5 having a positive refractive power, which is configured to move non-linearly on the optical axis along with the movements of the second lens unit L2, the third lens unit L3, and the fourth lens unit L4 to correct image plane variation accompanying zooming. The zoom lens further includes a sixth lens unit L6, which is configured not to move for zooming. In Embodiment 11, the moving lens units correspond to the third lens unit L3, the fourth lens unit L4, and the fifth lens unit L5, the rear lens unit corresponds to the sixth lens unit L6, the rear positive lens unit corresponds to the fifth lens unit L5, and the front negative lens unit corresponds to the third lens unit. In Embodiment 11, the second lens unit L2, the third lens unit L3, the fourth lens unit L4, and the fifth lens unit L5 form a zooming system. An aperture stop SP is arranged between the fifth lens unit L5 and the sixth lens unit L6. Further, the aperture stop is configured not to move in the optical axis direction for zooming.
In FIG. 23, the zoom lens includes, in order from the object side, a first lens unit L1 having a positive refractive power for focusing. The zoom lens also includes a second lens unit L2 having a negative refractive power for zooming, which is configured to move toward the image side for zooming from the wide-angle end to the telephoto end, a third lens unit L3 having a positive refractive power, which is configured to move toward the image side for zooming, and a fourth lens unit L4 having a positive refractive power, which is configured to move toward the object side for zooming. The zoom lens further includes a fifth lens unit L5 having a positive refractive power, which is configured  to move non-linearly on the optical axis along with the movements of the second lens unit L2, the third lens unit L3, and the fourth lens unit L4 to correct image plane variation accompanying zooming. The zoom lens further includes a sixth lens unit L6, which is configured not to move for zooming. In Embodiment 12, the moving lens units correspond to the third lens unit L3, the fourth lens unit L4, and the fifth lens unit L5, the rear lens unit corresponds to the sixth lens unit L6, the rear positive lens unit corresponds to the fifth lens unit L5, and the front negative lens unit corresponds to the second lens unit. In Embodiment 12, the second lens unit L2, the third lens unit L3, the fourth lens unit L4, and the fifth lens unit L5 form a zooming system. An aperture stop SP is arranged between the fifth lens unit L5 and the sixth lens unit L6. Further, the aperture stop is configured not to move in the optical axis direction during zooming.
In FIG. 25, the zoom lens includes, in order from the object side, a first lens unit L1 having a positive refractive power for focusing. The zoom lens also includes a second lens unit L2 having a negative refractive power for zooming, which is configured to move toward the image side for zooming from the wide-angle end to the telephoto end, and a third lens unit L3 having a positive refractive power, which is configured to move non-linearly on the optical axis along with the movement of the second lens unit L2 to correct image plane variation accompanying zooming. The zoom lens further includes a fourth lens unit L4, which is configured not to move for zooming, and is configured to exert an image forming action. In Embodiment 13, the moving lens units correspond to the third lens unit L3, the rear lens unit corresponds to the fourth lens unit L4, the rear positive lens unit corresponds to the third lens unit L3, and the front negative lens unit corresponds to the second lens unit. In Embodiment 13, the second lens unit L2 and the third lens unit L3 form a zooming system. An aperture stop SP is arranged within the fourth lens unit L4. Further, the aperture stop is configured not to move in the optical axis direction for zooming.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237. The examiner can normally be reached Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/12/22